SG Blocks, Inc. 400 Madison Avenue, Suite 16C New York, NY 10017 December 20, 2011 United States Securities and Exchange Commission Division of Corporation Finance treet, N.E. Washington, D.C. 20549 Attention:Russell Mancuso, Joseph McCann, Geoffrey Kruczek Re: SG Blocks, Inc. Form 8-K Filed November 10, 2011, as amended November 14, 2011 File No. 000-22563 Ladies and Gentlemen: The undersigned, SG Blocks, Inc. (the “Company”), acknowledges that in connection with responding to comments from the Securities and Exchange Commission (the “Commission”) and Commission staff, (a) the Company is responsible for the adequacy and accuracy of the disclosure in the above referenced filing; (b) staff comments or changes to disclosure in response to staff comments do not foreclose the Commission from taking any action with respect to the filing; and (c) the Company may not assert staff comments as a defense in any proceeding initiated by the Commission or any person under the federal securities laws of the United States. Very truly yours, SG BLOCKS, INC. By: /s/ Paul M. Galvin Paul M. Galvin Chief Executive Officer
